Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are currently pending.
	Claims 1-20 are subject to an election and/or restriction requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-16, a method for preparing a thymic organoid in vitro comprising, differentiating pluripotent stem cells into thymic-epithelial progenitor-like cells (TEPLCs) in a three-dimension medium, and culturing those cells in the presence of BMP4 but without co-culturing mesenchyme or stromal cells.

Group II, claim 17, a thymic organoid made by the method of claim 1.

Group III, claim 18, a method for preparing thymic emigrant cells in vitro by migrating progenitor cells into a thymic organoid of claim 17, egressing the cells from the thymic organoid, wherein the cells egressing from the thymic organoid are thymic emigrant cells; and isolating the thymic emigrant cells from the thymic organoid.

Group IV, claim 19-20, a method for treating or preventing a condition in a mammal by preparing thymic emigrant cells in vitro by the method of claim 18, and administering those cells to a mammal in an effective amount to treat that mammal.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III/IV lack unity of invention because even though the inventions of these groups require the technical feature of differentiating pluripotent stem cells into thymic-epithelial progenitor-like cells (TEPLCs) in a three-dimensional medium, and culturing those cells in the presence of BMP4 but without co-culturing mesenchyme or stromal cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Isobe (WO 2010143529 A1, 2010, on IDS 04/14/2020).
Isobe teaches a method of differentiating pluripotent stem cells into thymic epithelial cells by first inducing pluripotent stem cells to differentiate into definitive endoderm, and them culturing those cells into thymic epithelial cells by using BMP4 (first claim, seventeenth page). Isobe does not explicitly teach that cells were co-cultured with mesenchyme or stromal cells. Therefore, Isobe teaches that the cells were cultured with BMP in the absence of co-culturing with these cells. Isobe also teaches that the cells can be cultured on a three-dimensional substrate (seventh page, fourth complete paragraph).
The expression “special technical feature” refers to those features that defined a contribution which each of the claimed inventions, considered as a whole makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.  

Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of egressing progenitor cells in the organoid made by the method of Group I, wherein the cells egressing from the thymic organoid are thymic emigrant cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Seet (Nature Methods, April 2017, on IDS 04/14/2020).
Seet teaches that human hematopoietic stem and progenitor cells can differentiate into T cells (mature thymic emigrant cells) in thymic organoids (p520, Results, An optimized artificial thymic organoid system). While Seet is silent on whether these cells egress specifically. Egression is the process of mature lymphocytes migrating out of the thymus or lymphoid tissues. Migrating from lymphoid tissues is an inherent cellular behavior of T cells. Therefore, even though Seet is silent on whether T cells egress specifically, since egression is a normal cellular behavior of T cells, the cells are deemed to inherently egress, barring evidence to the contrary.
The expression “special technical feature” refers to those features that defined a contribution which each of the claimed inventions, considered as a whole makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632